DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
J.M. Voith GMBH (DE 4210207 C1), Voith Patent (DE 202014010374 U1), Gingras (US 2008/191078 A1), Sjostrom Hakan et al (US 2016/0145978 A1), Sabourin Marc et al (US 2007/0164143 A1), Valmet Technologies OY (EP 2960367 A1, Metsae Serla OYJ (WO 99/54046 A1), Rhoden Lennart et al (US 5695136A) “X” and/or “Y” references were cited in at least one of the International Search Reports for International Applications PCT/US2019/012024, PCT/US2019/012054 and PCT/US2019/056504, to which the instant application is related although priority is not claimed.
None of the references discloses the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-6, 14-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 3815834) as evidenced by Theut (US 2005/0161542).
Claims 1, 5-6: Gilbert discloses a refining member for a pulp refiner, the refining member (refining body) including a face 11 (refining surface) comprising first refiner bars 14 separated by flow channels 16 (first refiner grooves) extending from a first radially inward position to a first radially outward position on the refining surface, and ribs 24 separated by grooves 26, or flow paths extending from a second radially inward position to a second radially outward position on the refining surface, the second radially outward position being nearer the outermost edge of the refining body than the first radially outward position (Abs; col 1, lines 28-41; col 3, lines 7-13 and 47-50, Fig. 1).  The ribs 24 have the same cross-sectional shape as the first refiner bars 14 (see Figs. 3 and 4), thus are considered capable of acting as refiner bars, and correspond to the claimed second refiner bars, and the grooves read on the claimed second refiner grooves.
Gilbert discloses that the depth of the bars, or distance from the top of the bars to the face of the disc (which corresponds to the height of the bars extending upward from a floor of an adjacent refiner groove) reduces as they extend radially while the width of the flow channels increases in order to maintain a constant cross section of the flow path (col 3, lines 12-28; Figs. 1 and 2).  The flow paths 26 also become shallower and wider as they approach the periphery of the disc (col 3, lines 55-57), therefore the 
Gilbert does not disclose the height of the refiner bars.  However, the pulp-engaging face of a refining disc is conventionally provided with a plurality of spaced refining blades (bars), each of a predetermined thickness and height as determined by the fiber processed and the desired refined state of the fiber (see Theut, [0006] for evidence).  The height of the bars is thus revealed to be a result effective variable, and t would have been determined by one of ordinary skill on the art depending on the desired refined state of the fibers.  The first and second refiner bars maintain the same ridge line (uppermost point on the bars) with respect to each other (Fig. 2), therefore obtaining the claimed height difference between a height of the first refiner bars the minimum height of the second refiner bars would have been obvious to obtain the desired cross sectional flow path area.
The first bars are adapted to refine pulp, or wood fibers.  Gilbert does not disclose that that the second bars are adapted to break up fiber bundles.  There is no feature identified in the claim that corresponds to the claimed adaptation to break up fiber bundles, therefore since the configuration of the refining member of Gilbert is substantially the same as the claimed refining member, the second refiner bars will be adapted to break up fiber bundles or, at least, one of ordinary skill in the art would have found the second refiner bars having differing heights then the first refiner bars to be adapted to break up fiber bundles.

Claim 4: As discussed above, the height of the bars is a result effective variable, and would have been determined by one of ordinary skill on the art depending on the fiber processed and the desired refined state of the fibers.  
Claims 14, 15, 17 and 19:  Gilbert discloses a double disc refiner having two opposed refiner discs as described above, which reads on a first refining member and a second refining member, each a mirror image of the other (col 1, lines 55-65).  Therefore, a second refining member is embodied comprising the same constructional features as described above with respect to Claims 1, 5 and 6 for the refining member. Gilbert teaches that in general a paper pulp slurry is passed between the two discs and is defiberized by the relative rotation of the two discs (col 1, lines 7-11).  
Gilbert does not disclose a frame.  However, associating the first and second refining members with a frame would have been obvious to one of ordinary skill in the art as a supporting structure for the two opposed refiner discs.  Gilbert teaches that disc-type refiners comprise opposed, relatively rotating discs, which may be two rotors or a stator and a rotor, therefore a rotor associated with the frame and coupled to at least one of the refining members and the rotation thereof affecting the movement of one of the first or second of the refining members relative to the other would have been obvious in order for the refiner to work as indicated.  Since a paper pulp slurry passed between the two discs is defiberized by the relative rotation of the two discs, it would .

Allowable Subject Matter
Claims 20-21 are allowed.
Claims 3, 7-13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 20-21: The prior art fails to teach or reasonably suggest a method for processing wood fibers comprising providing a refiner comprising first and second refining members as claimed and a gap between the portion of the second member refiner bars and the second refiner bars, and a step of applying axial pressure to at least one of the first and second refining members, wherein the gap increases along at least a section of the second refiner bars in a direction extending from a first radially inward position toward a first radially outward position on the first refining surface.
	Claims 3, 7-13, 16 and 18: The prior art fails to teach or reasonably suggest a refining member for a pulp refiner comprising first and second refiner bars and the additional features as claimed.  The prior art also fails to teach or reasonably suggest a pulp refiner comprising first and second refining members and the additional features as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748